COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 ABRAN ELIAS,                                                      No. 08-14-00215-CR
                                                   §
                               Appellant,                             Appeal from the
                                                   §
 v.                                                            County Criminal Court No. 1
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                               State.                              (TC# 20070D04051)
                                                   §

                                              §
                                            ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                            '
until January 23, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 23, 2015.

        If the Appellant’s brief is not filed with this Court by January 23, 2015, this Court will find

it necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

        IT IS SO ORDERED this 17th day of December, 2014.



                                                PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.